Remarks
Claims 1-3, 6-9, 11, 13-17, and 20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.
Applicant cites the amendment, alleges “Applicant respectfully submits that none of the cited or references teaches or suggests any of these limitations”, and alleges “Cona does not teach or suggest the aforementioned limitations.  For example, the Office Action cites Cona’s pseudonymized records as being relevant to aspects of the aforementioned limitations.”  Applicant then appears to quote Cona and alleges “Thus, Cona’s pseudonymized records appear to be in serialized form rather than in a bath ‘in a random order according to revocation time’ as recited in the independent claims.”  Applicant is arguing subject matter for which Cona was not cited, however.  For example, Duccini is cited with respect to batch publishing.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
according to revocation time”.  Therefore, the claimed identifiers must be published according to revocation time as well as in a randomized order (e.g., by not having contiguous serial numbers).  The Examiner again suggests that Applicant positively recite taking in a set of revoked identifiers, randomizing the order of them, and then publishing them in this randomized order, as suggested during the interview.  
Applicant then alleges “Even more telling, Cona does not even contain the term ‘random.’”  However, Applicant fails to cite any law or MPEP section that requires verbatim language be used in a reference as the claims use.  Indeed, no such law or section exists.  It has been shown above, below, and previously, that Cona discloses the publishing of revoked identifiers in a random order.  
Applicant alleges “Although the Office Action alleges that Duccini teaches ‘batch publishing of revoked certificates which will come in a random order’ (Office Action, Pg. 23), Applicant can find no such teaching in Duccini.”  Duccini does not disclose contiguous certificates being revoked in order, though.  In fact, the entire point of revocation is the revoking of certificates/identifiers prior to their expiration time.  Indeed, 
Applicant then alleges “Duccini does not even contain the term ‘random.’”  However, Applicant fails to cite any law or MPEP section that requires verbatim language be used in a reference as the claims use.  Indeed, no such law or section exists.  It has been shown above, below, and previously, that Duccini discloses the batch publishing of revoked identifiers in a random order.  
Applicant then appears to quote a portion of Duccini and argues only that portion.  However, it has been shown above, below, and previously, that Duccini discloses the batch publishing of revoked identifiers in a random order.  Indeed, Applicant has already admitted that Cona discloses the publishing of revoked identifiers in a random order according to revocation time, since Applicant has not actually claimed any randomizing of an order, but rather, the revocation time order is the random order.  

Claim Interpretation
The claims include a variety of subject matter that has no patentable weight.  Examples are all similar to those previously provided:


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 11, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cona et al (US Patent Publication No. 20190333054 A1; as evidenced by U.S. Provisional Application Ser. No. 62/660,575 filed Apr. 20, 2018 and U.S. Provisional Application Ser. No. 62/678,224 filed May 30, 2018; hereinafter Cona) in view of Bretan (US Patent 10375177 B1; hereinafter Bretan) in view of Smith et al (US Patent Publication No. 20170316390; hereinafter Smith) in view of Duccini (U.S. Patent 10,547,457).  
Regarding Claim 2,
Cona as modified by Bretan, Smith, and Duccini discloses the method of claim 1, in addition, Cona discloses that retrieving revocation information occurs at a predetermined time interval corresponding to a time period of excess capacity at the service provider (Exemplary Citations: for example, Paragraphs 11, 14-25, 35-37, 39, 41, 45, 49, 53-56, 58, 59, 63, 73, 83, 85, 90-93, 101, 102, 117, 119-123 and associated figures; the service provider has enough capacity (and, thus, excess capacity with respect to the current load) to handle the current transaction, Paragraphs 0048 and 0053 provides for real-time access to the DLT interface and for use across different trust networks).  
Regarding Claim 6,
Cona as modified by Bretan, Smith, and Duccini discloses the method of claim 1, in addition, Duccini discloses that the first revoked account identifier comprises an encrypted identifier (Exemplary Citations: for example, Abstract; Column 3, lines 24-50; Column 4, lines 56-65; Column 5, line 55 to Column 6, line 62; Column 8, lines 16-30; Column 9, lines 31-45; Column 10, lines 13-27; Column 11, lines 27-48; Column 12, lines 24-41; Column 14, lines 4-40; and associated figures; encrypting of data, including transaction records, restricted information, IDs, and the like, for example).  
Regarding Claim 7,
Cona as modified by Bretan, Smith, and Duccini discloses the method of claim 1, in addition, Cona discloses that the first revoked account identifier comprises an email address (Exemplary Citations: for example, Paragraphs 11, 14-25, 35-37, 39, 41, 45, 49, 53-56, 58, 59, 63, 73, 83, 85, 90-93, 101, 102, 117, 119-123 and associated figures; email address, for example; Figure 1(a) provides for Personal data which includes email);
Bretan discloses that the first revoked account identifier comprises an email address (Exemplary Citations: for example, Figure 7 and associated written description; Column 4, line 65 to Column 5, line 20; 
Smith discloses that the first revoked account identifier comprises an email address (Exemplary Citations: for example, Paragraphs 13, 49, 123, 143, 179, 194-199, 214, 217, 221, 226 and associated figures; email address, for example).  
Regarding Claim 11,
Cona as modified by Bretan, Smith, and Duccini discloses the method of claim 8, in addition, Cona discloses that publishing the revoked account identifiers to the blockchain occurs at a time period of excess processing capacity at the identity provider (Exemplary Citations: for example, Paragraphs 11, 14-25, 35-37, 39, 41, 45, 49, 53-56, 58, 59, 63, 73, 83, 85, 90-93, 101, 102, 117, 119-123 and associated figures; the identity provider has enough capacity (and, thus, excess capacity with respect to the current load) to handle the current transaction, for example.  Paragraphs 0048 and 0053 provides for real-time access to the DLT interface and for use across different trust networks—wherein real-time is equivalent to a time period of excess processing capacity at the identity provider).  
Regarding Claim 13,
Cona as modified by Bretan, Smith, and Duccini discloses the method of claim 8, in addition, Duccini discloses that the first account 
Regarding Claim 14,
Cona as modified by Bretan, Smith, and Duccini discloses the method of claim 8, in addition, Cona discloses that the first account identifier comprises an email address (Exemplary Citations: for example, Paragraphs 11, 14-25, 35-37, 39, 41, 45, 49, 53-56, 58, 59, 63, 73, 83, 85, 90-93, 101, 102, 117, 119-123 and associated figures);
Bretan discloses that the first account identifier comprises an email address (Exemplary Citations: for example, Figure 7 and associated written description; Column 4, line 65 to Column 5, line 20; Column 7, lines 1-18; Column 7, lines 35-53; Column 8, lines 38-60; Column 12, lines 19-50; and associated figures); and
Smith discloses that the first account identifier comprises an email address (Exemplary Citations: for example, Paragraphs 13, 49, 123, 143, 179, 194-199, 214, 217, 221, 226 and associated figures).  
Regarding Claim 15,
Cona discloses a computer implemented method comprising:
Establishing a federated identity management between a service provider and an identity provider (Exemplary Citations: for example, Paragraph 0035 provides a digital identity tool used by an authorized IdP to manage identity validation (federated identity management); Paragraph 0036 provides for service providers on a trust network to enable real-time verification of qualifications associated with a digital identity, for example);
Provisioning, by the service provider and in response to establishing the federated identity management with the identity provider, a first user account using information provided by the identity provider (Exemplary Citations: for example, Paragraphs 11, 14-25, 35-37, 39, 41, 45, 49, 53-56, 58, 59, 63, 73, 83, 85, 90-93, 101, 102, 117, 119-123 and associated figures; also see Figure 4a, element RDAP provides for Service Provider; Figure 1a provides for “Digital Identity/Personal Data”—which is equivalent to user account information; Paragraph 0004 and 005 provides for “digital identity”; Paragraph 0010 provides for federated Identification Provider (IdP)—which is equivalent to Identity Provider; Paragraph 0011 provides for “self-sovereign identity systems”, “decentralized” digital identity (DID) and a “trust network”—such that in a transaction with a service provider, the user presents a DID claim (first user account information provided by the IdP which is a federated identity); Paragraph 0021 provides for pseudonymous identifier which may be configured for use for discovering the digital identity account with the identity provider and an Extensible Digital Identity Token (EDIT); Paragraph 0035 provides a digital identity tool used by an authorized IdP to manage identity validation; Paragraph 0036 provides for service providers on a trust network to enable real-time verification of qualifications associated with a digital identity; Paragraph 0049 provides for a digital identity and a specific identifier with a specific set of credentials to be used for a particular service provider … for anonymously accessing website (where a pseudonymizing EDIT may be added to the existing digital identity)—which is equivalent provisioning by a service provider; Paragraph 0056 provides for a pseudonymized user being validated in a federated and/or decentralized manner (i.e. without a central authority as a single source of truth); Paragraphs 0073 provides for users being provided with a federated digital identity after verification; Paragraph 0117 provides for OpenID Connect based systems and “certificate” based systems or a combination of the two, for example);
Creating, by the identity provider, a blockchain for publishing account revocation information (Exemplary Citations: for example, Paragraphs 11, 14-25, 35-37, 39, 41, 45, 49, 53-56, 58, 59, 63, 73, 83, 85, 90-93, 101, 102, 117, 119-123 and associated figures; also see Paragraph 0035 provides a digital identity tool used by an authorized IdP to manage identity validation (federated identity management); Paragraph 0036 provides for service providers on a trust network to enable real-time verification of qualifications associated with a digital identity; Paragraph 0056 provides for a pseudonymized user being validated in a federated and/or decentralized manner (i.e. without a central authority as a single source of truth); Paragraph 0056 provides for a pseudonymized user being validated in a federated and/or decentralized manner (i.e. without a central authority as a single source of truth); Paragraphs 0073 provides for users being provided with a federated digital identity after verification; Paragraph 0117 provides for OpenID Connect based systems and “certificate” based systems or a combination of the two; Paragraph 0083 provides for a digital identity may be time-limited or may be revoked (and reissued when compromised); Paragraph 0090 provides for revocation transaction being added to a shared ledger (blockchain); Paragraph 0092 provides for storing the identifying information for the user (account identifier) in an offline, segregated custodial escrow account and provide pseudonymized data for the revocation transaction; Paragraph 0118 provides for revocation status; Paragraphs 0120 and 0121 provide for pseudonymized record of transactions being recorded within the ecosystem and in a DLT (Distributed Ledger Technology—blockchain; Paragraph 0122 provides for the ecosystem being extended to ISPs, web service providers or others; Paragraph 0123 provides for third party requests (service provider requests) and authorized records are provided—which is equivalent to retrieving revocation information by the service provider from a Blockchain based ecosystem which includes account identifiers, for example);
Paragraph 0015 provides for correlating identifying information for the user … and to provide the combined record to an authorized third party (service provider); Paragraphs 0090, 0091 and 0093 provide for account identifiers linked to revoked accounts; Paragraph 0101 and 0102 provides for pointers that are stored with pseudonymized Whois records (revoked account identifiers) being provided to the requesting party (service provider, for example);
Publishing, by the identity provider, revoked account identifiers including the first account identifier to the blockchain, wherein publishing the revoked account identifiers comprises ordering the revoked account identifiers in a random order according to revocation time (Exemplary Citations: for example, Paragraphs 11, 14-25, 35-37, 39, 41, 45, 49, 53-56, 58, 59, 63, 73, 83, 85, 90-93, 101, 102, 117, 119-123 and associated figures; Paragraph 0053 provides for users as well as other service providers accessing the custodial account which is linked to the identifying information; Paragraph 0083 provides for a digital identity may be time-limited or may be revoked (and reissued when compromised); Paragraph 0090 provides for revocation transaction being added to a shared ledger (blockchain); Paragraph 0092 provides for storing the identifying information for the user (account identifier) in an offline, segregated custodial escrow account and provide pseudonymized data for the revocation transaction; Paragraph 0118 provides for revocation status; Paragraphs 0120 and 0121 provide for pseudonymized record of transactions being recorded within the ecosystem and in a DLT (Distributed Ledger Technology—blockchain; Paragraph 0122 provides for the ecosystem being extended to ISPs, web service providers or others; Paragraph 0123 provides for third party requests (service provider requests) and authorized records are provided—which is equivalent to retrieving revocation information by the service provider from a Blockchain based ecosystem which includes account identifiers.  Figure 3a and paragraphs 0063, 0083, 0085 and 0119 provide for digital identity and transaction data which includes access token identifiers (account identifier), transaction code, timestamp which is associated with the account identifiers such as name, email, address, access token identifiers etc.—wherein the timestamp is equivalent to timing information of the respective revoked account identifiers—and they are published to the ledger (blockchain) in a pseudonymized manner (added into the pseudonymized record in the shared ledger, revoked IDs are not contiguous (e.g., ID 100001 is revoked first, then 100002, then 100003, etc., for example);
Paragraph 0053 provides for users as well as other service providers accessing the custodial account which is linked to the identifying information; Paragraph 0083 provides for a digital identity may be time-limited or may be revoked (and reissued when compromised); Paragraph 0090 provides for revocation transaction being added to a shared ledger (blockchain); Paragraph 0092 provides for storing the identifying information for the user (account identifier) in an offline, segregated custodial escrow account and provide pseudonymized data for the revocation transaction; Paragraph 0118 provides for revocation status; Paragraphs 0120 and 0121 provide for pseudonymized record of transactions being recorded within the ecosystem and in a DLT (Distributed Ledger Technology—blockchain; Paragraph 0122 provides for the ecosystem being extended to ISPs, web service providers or others; Paragraph 0123 provides for third party requests (service provider requests) and authorized records are provided—which is equivalent to retrieving revocation information by the service provider from a Blockchain based ecosystem which includes account identifiers, for example);
Determining, by the service provider, that the first account identifier corresponds to the first user account (Exemplary Citations: for example, Paragraphs 11, 14-25, 35-37, 39, 41, 45, 49, 53-56, 58, 59, 63, 73, 83, 85, Paragraph 0015 provides for correlating identifying information for the user … and to provide the combined record to an authorized third party (service provider); Paragraphs 0090, 0091 and 0093 provide for account identifiers linked to revoked accounts; Paragraph 0101 and 0102 provides for pointers that are stored with pseudonymized Whois records (revoked account identifiers) being provided to the requesting party (service provider), for example);
Deleting, by the service provider and in response to determining that the first account identifier corresponds to the first user account, the first user account from the service provider (Exemplary Citations: for example, Paragraphs 11, 14-25, 35-37, 39, 41, 45, 49, 53-56, 58, 59, 63, 73, 83, 85, 90-93, 101, 102, 117, 119-123 and associated figures; also see deleting all identifying information for the user from it Whois records, for example);
Publishing, by the service provider and to the blockchain, a first acknowledgement indicating that the service provider deleted the first user account (Exemplary Citations: for example, Paragraphs 11, 14-25, 35-37, 39, 41, 45, 49, 53-56, 58, 59, 63, 73, 83, 85, 90-93, 101, 102, 117, 119-123 and associated figures; also see , for example; all transactions are recorded to the blockchain, including that of deletion of accounts and any other information, for example);

Deleting, by the identity provider and in response to retrieving the first acknowledgement from the blockchain, the first revoked user account from the identity provider (Exemplary Citations: for example, Paragraphs 11, 14-25, 35-37, 39, 41, 45, 49, 53-56, 58, 59, 63, 73, 83, 85, 90-93, 101, 102, 117, 119-123 and associated figures; also see , for example; deleting account information, for example);
But does not explicitly disclose publishing in a batch.  
Bretan also discloses deleting, by the service provider and in response to determining that the first account identifier corresponds to the first user account, the first user account from the service provider (Figure 7, element 702 and figure 8, element 818 provide for removing user accounts; Column 7, lines 1-18 and column 7, lines 35-53 provide for deleting user accounts; Column 7, lines 54-67 and column 8, lines 1-8 provide for identity mapping service may terminate the user account (revoked accounts) and inform any affected service providers of the termination; Column 8, lines 38-60 provide for removing user accounts from service providers; Column 12, lines 19-50 provide for logging all requested changes to removal of accounts).  It would have been obvious 
Smith also discloses publishing, by the service provider and to the blockchain, a first acknowledgement indicating that the service provider deleted the first user account (Exemplary Citations: for example, Paragraphs 13, 49, 123, 143, 194-199, 217 and associated figures; Figure 5b, element 506 provides for broadcasting the revocation transaction to the centralized or distributed ledger (blockchain); Paragraph 0049 provides for identifying previously attested information to be revoked and generating a signed revocation transaction to revoke previously attested information and broadcasting it to a distributed ledger; Paragraph 0217 provides for checking user’s information against an internal blacklist; Paragraph 0199 provides for revoking an identity information because a user is no longer in existence—where the attestor or other third party (service provider) may perform all the steps of the revocation protocol and the transaction is sent/broadcasted (published) to the centralized or distributed ledger; Paragraph 0013 provides for the bitcoin blockchain as the centralized or distributed ledger; Paragraph 0123 provides for the third-party cosigner broadcasting the transaction to the blockchain network; Paragraph 0143 provides for storing one way or irreversible hashes in a Merkle tree, one-way accumulator etc. for revocation data);
Retrieving, by the identity provider, the first acknowledgement from the blockchain (Exemplary Citations: for example, Paragraphs 13, 49, 123, 143, 179, 194-199, 217 and associated figures; retrieving and verifying blockchain transaction, for example); and
That the deleting, by the identity provider and in response to retrieving the first acknowledgement from the blockchain, the first revoked user account from the identity provider (Exemplary Citations: for example, Paragraphs 13, 49, 123, 143, 194-199, 217 and associated figures).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the revocation techniques of Smith into the digital identity management system of Cona as modified by Bretan in order to allow for additional revocations, deletions, and confirmations thereof, to increase the extensibility of the system to reach additional systems and techniques, to allow for use of centralized as well as distributed ledgers, and/or to increase security in the system.  
Duccini, however, discloses that the revoked account identifiers are published to the blockchain in a batch of revoked account identifiers , wherein publishing the batch further comprises: ordering the revoked 
Regarding Claim 1,
Claim 1 is a method claim that is broader than method claim 15 and is rejected for the same reasons.  
Regarding Claim 8,
Claim 8 is a method claim that is broader than method claim 15 and is rejected for the same reasons.  
Regarding Claim 16,
Cona as modified by Bretan, Smith, and Duccini discloses the method of claim 15, in addition, Cona discloses that the service provider retrieves revocation information from the blockchain in response to an 
Smith discloses that the service provider retrieves revocation information from the blockchain in response to an authentication attempt by the first user account (Exemplary Citations: for example, Paragraphs 13, 49, 123, 143, 194-199, 217 and associated figures; Figure 7, elements 710, 720, 730 and 790 provide for retrieving the attestation transaction from the distributed ledger in response to user purchase transaction (authentication attempt); Figure 12 element 1211 and 1213 provide for a log on attempt by the user to get an account and checking the user against a blacklist (revocation information)).  
Regarding Claim 3,
Claim 3 is a method claim that is broader than method claim 16 and is rejected for the same reasons.  
Regarding Claim 17,
Cona as modified by Bretan, Smith, and Duccini discloses the method of claim 15, in addition, Cona discloses suspending, by the identity provider and in response to detecting the first revoked user account, the first revoked user account (Exemplary Citations: for example, Paragraphs 11, 14-25, 35-37, 39, 41, 45, 49, 53-56, 58, 59, 63, 73, 83, 85, 90-93, 101, 102, 117, 119-123 and associated figures);
Figure 7, element 702 and figure 8, element 818 provide for removing user accounts; Column 7, lines 1-18 and column 7, lines 35-53 provide for deleting user accounts; Column 7, lines 54-67 and column 8, lines 1-8 provide for identity mapping service may terminate the user account (revoked accounts) and inform any affected service providers of the termination; Column 8, lines 38-60 provide for removing user accounts from service providers; Column 12, lines 19-50 provide for logging all requested changes to removal of accounts); and
Smith discloses suspending, by the identity provider and in response to detecting the first revoked user account, the first revoked user account (Exemplary Citations: for example, Paragraphs 13, 49, 123, 143, 194-199, 217 and associated figures).  
Regarding Claim 9,
Claim 9 is a method claim that is broader than method claim 17 and is rejected for the same reasons.  
Regarding Claim 20,
Cona as modified by Bretan, Smith, and Duccini discloses the method of claim 15, in addition, Cona discloses that retrieving the first acknowledgement from the blockchain further comprises polling, by the identity provider and at respective time intervals, the blockchain for the first acknowledgement (Exemplary Citations: for example, Paragraphs 11,  Paragraphs 0048 and 0053 provides for real-time access to the DLT interface and for use across different trust networks); and
Smith discloses that retrieving the first acknowledgement from the blockchain further comprises polling, by the identity provider and at respective time intervals, the blockchain for the first acknowledgement (Exemplary Citations: for example, Paragraphs 13, 49, 123, 143, 179, 194-199, 217 and associated figures; periodic retrieval/downloading of blockchain, for example).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432